Citation Nr: 1111333	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  08-06 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for penile warts.  

2.  Entitlement to service connection for Bowen's Disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1954 to July 1957.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Board video conference board hearing was held before the undersigned in February 2011.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of service connection for Bowen's disease is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran manifested penile warts during service.  
 
2.  The Veteran does not have a current disability of penile warts.  


CONCLUSION OF LAW

Service connection for penile warts is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the Veteran was provided VCAA notice by a preadjudication letter in October 2006 that explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in November 2006 and April 2008.  These examinations are found to be adequate for rating purposes.  The examiners reviewed the Veteran's medical history, made clinical observations, and rendered the medical opinions that were requested by the RO.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection for Penile Warts

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that service connection is warranted for penile warts because he experienced penile warts during service in 1955.  The Veteran testified that he believed he experienced venereal disease (gonorrhea) first, with subsequent penile warts, during service from March to December 1955, and was treated for these in service with ointment and Penicillin shots.  The Veteran testified that penile warts recurred in the 1970s, which he treated with cream that he already had, and that he did not have any further occurrences until 2005 when he experienced lesions in the same anatomical location as where the venereal warts had been.  He testified at the personal hearing that the warts were not currently a problem. 

The Board finds to be credible the Veteran's testimony regarding symptoms he experienced in service and after service, and treatment for the same, as the testimony is internally consistent and consistent with the other evidence of record.  The service treatment records (STRs) show that the Veteran was noted on several occasions in 1955 while on active duty to have penile warts, for which he was treated.  Penile warts were noted in treatment records in March, July, and December 1955.  The evidence does not show chronic penile warts in service for the remainder of service.  On examination for separation from service in June 1957, clinical evaluation of the genitourinary system was normal, and there were no complaints or reports by the Veteran of penile warts.  

Post-service treatment records and the Veteran's credible testimony do not demonstrate the continued existence of penile warts after service separation in 1957 until the early 1970s, and not again until he was diagnosed with Bowen's disease in about 2005.  Post-service treatment records show treatment for penile lacerations in 2006 that were diagnosed as Bowen's disease, which is addressed as a separate disability claim and will be the subject of the next section of this Board decision.  During personal hearing testimony before the undersigned in February 2011, the Veteran stated that he had not had these problems from the time of his discharge from service until the early 1970s when he treated himself with some medication given to him by the hospital at which he was then working.  He testified that he had no further difficulties until his diagnosis of Bowen's disease, which he reported occurred in 2005 and 2006.  

The record shows that the Veteran had episodes of penile warts during service for which he was treated.  No reports of penile warts were reported at service separation, and no such disability was found upon examination at the time of separation from active duty service in 1957.  The Veteran credibly testified that he had no further difficulties with penile warts until the early 1970's.  While there is no medical documentation of this episode, the Board accepts the Veteran's credible testimony of the occurrence of penile warts in the 1970s, and treatment therefore.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Even so, the absence of clinical manifestations of a disability for approximately 15 years after active duty is probative evidence against continuity of symptoms of penile warts since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  

Moreover, there is no evidence that the Veteran currently manifests a disability of penile warts that is unrelated to separately diagnosed disability of Bowen's Disease.  The Veteran testified at the personal hearing that the warts were not currently a problem, as there had been no recurrence since the shaving procedure was performed in March 2006 (for Bowen's Disease).  Post-service private treatment records and VA examination reports reflect that the Veteran's currently diagnosed disability is Bowen's Disease (squamous cell carcinoma in situ), and genital warts have been attributed to the Bowen's Disease.  In the absence of proof of a current disability there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for penile warts is not warranted.


ORDER

Service connection for penile warts is denied.  


REMAND

The Veteran is also seeking service connection for Bowen's disease.  His primary contention is that this disability is a direct result of the penile warts that were demonstrated while he was active duty.  While it is true that service connection has not been established for the penile warts due to the fact that they are not currently demonstrated, this does not rule out the possibility that the Veteran could have developed Bowen's disease as result of having had the warts while on active duty.  

In support of his claim, two statements from a private physician have been submitted.  Dated in July 2006 and September 2007, this physician indicated that that he has been treating the Veteran since March 2006 for Bowen's Disease (squamous cell carcinoma) of the penis, and opined that the Veteran had developed this condition from penile warts that were diagnosed in 1955.  He went on to state that there "has been a correlation established with Bowen's disease and it is considered to be a chronic condition"; however, he does not explain the nature of such correlation.  

Two opinions have been elicited from VA physicians regarding whether it was at least as likely as not that the penile warts first demonstrate during service were related to Bowen's disease that was first demonstrated approximately 40 years later.  The first VA opinion, dated in November 2006, confirmed the diagnosis of Bowen's disease and opined that the Bowen's Disease of the glans penis was less likely than not related to venereal warts diagnosed in service.  The reasoning included an explanation that that Bowen's Disease arises from the squamous epithelial cells in the glans penis or inner lining of the prepuce, it is almost exclusively seen in uncircumcised men, and represents an in situ form of squamous cell carcinoma.  He listed several factors as being implicated as causative agents in Bowen's Disease, including herpes simplex and P1 papilloma virus.  

The second VA examination report, dated in April 2008 opined that, although genital warts and Bowen's disease were seen in the area of the external genitalia, they were of two different entities.  The examiner went on to state that genital warts were caused by HPVirus (human papilloma virus) and, therefore, were infectious in nature, while Bowen's disease was a premalignant condition of the skin that had no full malignant change.  The VA examiner indicated that the etiology of Bowen's disease was not well understood, but studies done on HPV typing to find out if the warts would induce premalignant changes had shown that the HPV alone did not induce cell proliferation in those lesions.  

These medical opinions, and the bases for the opinions, appear to be contradictory.  The medical opinions are to the effect that penile warts can cause Bowen's Disease; that HP Virus does not produce the premalignant changes found in Bowen's Disease; and that herpes simplex and HP Virus are causative agents in Bowen's Disease.  Where there is a wide diversity of medical opinion, an additional examination should be performed and medical opinion rendered.  Cousino v. Derwinski, 1 Vet. App. 536 (1991).  

Accordingly, the issue of service connection for Bowen's Disease is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a VA examination to ascertain the current nature and extent of his Bowen's disease.  The examiner should be requested to render the following opinion:
	
Is it at least as likely as not (probability 50 percent of more) that the Bowen's Disease the Veteran was diagnosed with in 2006 is related to service?  The examiner is requested to specifically comment on the penile warts and venereal disease in service in 1955.  The examiner should also specifically comment on whether or not the penile warts in service in 1955 represent a human papilloma virus, and, if so, whether it is at least as likely as not that such a virus is a causative factor in the subsequent development of Bowen's Disease.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the remaining issue on appeal of service connection for Bowen's Disease.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  The Veteran and representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


